Field, C. J. delivered the opinion of the Court
Norton, J. concurring.
It appears from the recitals of the submission entered into between the parties, that in December, 1858, the defendant purchased of Henry Blair, one of the plaintiffs, certain real estate situated in the county of Sacramento, and gave Ms promissory note for the purchase money; that in July, 1859, the defendant sold and conveyed a portion of the premises to James Blair, the other plaintiff; that upon the last sale certain conditions were to be performed ; and that various and sundry misunderstandings and disagreements existed between the parties “ concerning the said transactions.” The submission was of “ all and every matter of dispute arising from or growing out of the transactions aforesaid.” The award of the arbitrators was, that James Blah’ pay to the defendant the sum of nine hundred and sixty-four dollars; and that the defendant execute to him a good and sufficient deed of the property purchased, in December, 1858, of Henry Blair, and deliver possession of the same, together with the personal property thereon, and forever afterwards refrain from disturbing the possession of the grantee. This award the defendant moved to vacate, on the alleged ground that the arbitrators exceeded their authority in passing upon matters not submitted to them, and in passing upon a question of title to real property. The motion was denied, and in this respect, we think, the ruling of the Court was correct.
The matters awarded, so far as we can perceive, are embraced within the general terms of the submission. We cannot, it is true, *321affirm, that a conveyance of the property designated, or its possession, were within the contemplation of the parties. Yet they may have been the very matter in dispute, about which the whole disagreement between them arose. It lies with the parties objecting to the award to show affirmatively that it embraces matters not in fact submitted, and this they have not done.
It does not appear that any question of title was involved in the matters determined. If the parties had agreed, as may have been the case, to execute a conveyance, the award only amounts to a decision that they carry the agreement into effect. “ The law is well settled,” says the Supreme Court of New York, “ that where the parties might, by their own act, transfer real property, or exercise any act of ownership with respect to it, they may refer any disputes concerning it to the decision of arbitrators, who may order the same acts to be done which the parties themselves might do by agreement.” (Cox v. Jagger, 2 Cowen, 649 ; see, also, Kyd on Awards, 61.) The statute of this State does not change the law in this respect.
Judgment affirmed.